Citation Nr: 1700450	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to May 1969, with additional service in the Army National Guard through April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, his bilateral hearing loss is etiologically related to noise exposure during military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board's decision to grant service connection herein constitutes a complete grant of all benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
The Veteran asserts that his bilateral hearing loss is the result of his in-service exposure to exploding mortar shells and the repeated firing of rifles, without the benefit of any hearing protection.  He also described an in-service incident in which a tank fired its weapons next to the Veteran's demonstration line, causing a ringing in his ears which lasted for days.  Based on such incidents, the Veteran asks that service connection for bilateral hearing loss be granted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

Upon enlistment in September 1966, the Veteran underwent an audiology examination.  The Board notes that, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records for his entrance examination are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.


HERTZ

500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)     
LEFT
0 (15)
0 (10)
0 (10)
0 (5)     


His separation examination was in May 1969, in ISO-ANSI standards, was as follows:  


HERTZ

500
1000
2000
4000
RIGHT
-5
0
-5
15
LEFT
0
0
0
10


Initially, the Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  In addition, the Board notes that, in its December 2012 rating decision, the RO granted service connection for tinnitus; therefore, the RO has conceded in-service noise exposure.  Thus, the Board also accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, and finds that he was exposed to noise in service.  See 38 U.S.C.A. § 1154.

Next, the evidence of record, including a December 2012 VA examination report and private medical records, demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In the report of the December 2012 VA audiological examination, the audiologist diagnosed sensorineural hearing loss, bilaterally.  On the question of etiology, the audiologist determined that it was less likely than not that the hearing loss had its onset in service.  As rationale, she indicated that the Veteran had normal hearing at the time of his separation examination in May 1969. 

In contrast, in statements dated March and August 2014, the Veteran's private audiologist reported that he had reviewed the Veteran's VA audiology records and described the type of noise to which the Veteran was exposed in service.  The private audiologist noted the threshold shift at separation and, after examining the Veteran, concluded that it was more likely than not that his hearing loss was caused by his in-service noise exposure, as it was the type of hearing loss consistent with such exposure.

As both examiners considered the relevant evidence of record, to include the Veteran's conceded in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to equal probative weight.  The Board notes that neither rationale is fully supported by a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, the Board finds that the opinions are each sufficient concerning the question of etiology and the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is therefore in relative equipoise. 

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran has submitted multiple written statements from his family members and friends which address his hearing loss, to include when his bilateral hearing loss began.  Such statements are important and credible evidence going toward the matter of when the condition began.  The Veteran and his sisters maintain that his bilateral hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss began in active service; the Board finds that such consistency makes his statements credible. 

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


